Case 0:20-cv-61239-RKA Document 7 Entered on FLSD Docket 08/19/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISON

 NEWTON JOSEPH, individually
 and on behalf of all others
 similarly situated,

        Plaintiff,

 v.                                            CASE NO.: 0:20-cv-61239-RKA

 COMCAST CABLE COMMUNICATIONS
 MANAGEMENT, LLC.,

       Defendant.
 __________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby

 files this voluntary notice of dismissal with prejudice.

        Dated this 19th day of August, 2020.

                                               Respectfully submitted,

                                               /s/Brandon J. Hill
                                               LUIS A. CABASSA, ESQ.
                                               Florida Bar Number: 053643
                                               Direct No.: 813-379-2565
                                               BRANDON J. HILL, ESQ.
                                               Florida Bar Number: 37061
                                               Direct No.: 813-337-7992
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 N. Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main No.: 813-224-0431
                                               Facsimile: 813-229-8712
                                               Email: lcabassa@wfclaw.com
                                               Email: bhill@wfclaw.com
                                               Email: gnichols@wfclaw.com

                                               and
Case 0:20-cv-61239-RKA Document 7 Entered on FLSD Docket 08/19/2020 Page 2 of 2



                                               CHAD A. JUSTICE
                                               Florida Bar Number: 121559
                                               JUSTICE FOR JUSTICE LLC
                                               1205 N. Franklin Street, Suite 326
                                               Tampa, Florida 33602
                                               Direct No. 813-566-0550
                                               Facsimile: 813-566-0770
                                               E-mail: chad@getjusticeforjustice.com

                                               Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of August, 2020, the foregoing was

 electronically filed with the Clerk of Court via the CM/ECF system which will send the notice of

 electronic filing to all counsel of record.


                                               /s/Brandon J. Hill
                                               BRANDON J. HILL
